Exhibit 10.2

 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of September
30, 2017, between SINO-GLOBAL SHIPPING AMERICA, LTD., a Virginia corporation
(the “Company”) and Ms. PAN TUO (the “Executive”).

 

1.EMPLOYMENT

 

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company, on the terms and conditions set forth
herein.

 

2.TERM

 

The term (“Term”) of this Agreement shall begin on September 30, 2017 and will
terminate on September 30, 2018 (the “Initial Term”), unless sooner terminated
as hereinafter provided. At the conclusion of the Initial Term, the Term shall
automatically be extended for a one-year period in the absence of notice of
non-renewal provided at least 60 days prior to the anniversary date of this
Agreement.

 

3.POSITION AND DUTIES

 

3.1 Position. The Executive hereby agrees to serve as Acting Chief Financial
Officer of the Company, reporting to the Company’s Chief Executive Officer. At
the Company’s request, the Executive may, at the Executive’s discretion, serve
the Company and/or its respective subsidiaries and affiliates in other offices
and capacities in addition to the foregoing, but shall not be required to do so.
In the event the Company and the Executive mutually agree that the Executive
shall terminate the Executive’s service in any one or more of the aforementioned
capacities, or the Executive’s service in one or more of the aforementioned
capacities is terminated, the Executive’s compensation, as specified in Section
4 of this Agreement, shall not be diminished or reduced in any manner unless
otherwise agreed by the parties.

 

3.2 Duties. The Company agrees that the duties that may be assigned to the
Executive shall be the usual and customary duties of the Executive Vice
President and Chief Financial Officer, to include and not be limited to
provision of guidance and assistance with implementation of the Company's
business initiatives and growth strategies.

 

3.3 Devotion of Time and Effort. Executive shall use Executive’s good faith best
efforts and judgment in performing Executive’s duties as required hereunder and
to act in the best interests of the Company. Executive shall devote such time,
attention and energies to the business of the Company as are reasonably
necessary to satisfy Executive’s required responsibilities and duties hereunder.

3.4 Other Activities. The Executive may engage in other activities for the
Executive’s own account while employed hereunder, including without limitation
charitable, community and other business activities, provided that such other
activities do not materially interfere with the performance of the Executive’s
duties hereunder.

 

1
 



 

4.COMPENSATION AND RELATED MATTERS

 

4.1 Compensation. During the Initial Term, the Company shall pay the Executive
an annual salary of Sixty Thousand Dollars (US $60,000), paid monthly, bi-weekly
or bi-monthly in equal installments at the beginning of each such period (the
“Base Salary”). In addition, the Executive will be eligible for an
incentive-based bonus to be determined by the Company’s Board of Directors in
its sole and absolute discretion based on the performance of the Executive and
the Company. The Executive’s performance and salary shall be subject to review
at any time, and an increase in salary, if one is so determined by the Board,
shall be made, on a basis consistent with the standard practices of the Company.

 

4.2 Benefits. The Executive shall be entitled to participate in the Company’s
employee benefit plans and programs on substantially the same terms and
conditions as other senior executives; provided, however, that the Executive
shall, at a minimum, be provided healthcare and medical insurance typically made
available to United States-based executives in similar companies. The Executive
will be entitled to (a) four weeks of paid annual leave, (b) reasonable medical
leave (provided that she is not deemed as incapacitated under the term of
Disability) and (c) time off on federal public holidays in the United States.

 

4.3 Business Expenses. The Company shall promptly, in accordance with Company
policy, reimburse the Executive for all reasonable business expenses incurred in
accordance with and subject to the limits set forth in the Company’s written
policies with respect to business expenses, upon presentation to the Company of
written receipts for such expenses.

 

5.TERMINATION

 

5.1 Termination for Cause. The Company may terminate the Executive for Cause at
any time, upon written notice to Executive. For purposes of this Agreement,
“Cause” shall mean:

 

(a)                The Executive’s conviction for commission of a felony or a
crime involving moral turpitude;

 

(b)               The Executive’s willful commission of any act of theft,
embezzlement or misappropriation against the Company; or

 

(c)The Executive’s material failure to perform her duties hereunder.

 



2
 

 

5.2 Termination Without Cause. Either party may terminate this Agreement without
Cause at any time, provided that such Party first delivers to the other Party
written notice of termination of this Agreement at least thirty (30) days prior
to the effective date of termination.

 

5.3 Termination for Good Reason. The Executive may terminate her employment
under this Agreement for Good Reason by providing notice to the Company setting
forth in reasonable detail the nature of such Good Reason; provided, however,
that such notice must be provided within thirty (30) days from the Executive’s
knowledge of the occurrence of a Good Reason event. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of any of the following
events without the Executive’s written consent: (i) a material breach by the
Company of this Agreement, including a failure to make such payments or provide
such benefits as are provided herein; or (ii) the Company requires Executive to
locate her office to a location more than fifty (50) miles outside of the
metropolitan area of the Executive’s home city (New York City). Executive’s
resignation for Good Reason shall only be effective if the Company has not cured
or remedied the Good Reason event within thirty (30) days after its receipt of
Executive’s written notice.

 

6.COMPENSATION UPON TERMINATION

 

6.1 Effect of Termination for Cause. In the event the Executive’s employment
shall be terminated for Cause pursuant to Section 5.1 hereof, the Company shall
pay the Executive her salary through the date of termination.

 

6.2 Effect of Termination upon Death or Disability. If the Executive’s
employment is terminated by reason of her death or disability (which term shall
mean the legal determination that the Executive is unable to perform her duties
without reasonable accommodation), she will be entitled to receive a lump sum
payment equal to two times of her Base Salary, and other benefits earned and
accrued prior to the date of termination.

 

6.3 Effect of Termination During First Year of Initial Term. If the Executive’s
employment is terminated (i) by the Company pursuant to Section 5.2 during the
Initial Term of this Agreement or (ii) by the Executive pursuant to Section 5.3
during the Initial Term of this Agreement, the Executive will be entitled to
receive a severance payment equal to

 

(1)   if there has been no Change in Control, one time the then applicable
annual salary (no less than US $150,000), or (2) after a Change in Control,
one-and-a-half time the then applicable annual salary (no less than US
$225,000). In the event of termination by the Executive pursuant to Section 5.2
in the absence of a Change of Control, the Company shall pay the Executive one
time of her Base Salary.

 

3
 



 

6.4 Change of Control. For purposes of this Agreement, unless the Company’s
Board of Directors determines otherwise, a Change of Control of the Company
shall be deemed to have occurred at such time as: (A) any person (as the term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the Exchange Act)) is or becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of voting securities
of the Company representing more than 50% of the Company’s outstanding voting
securities or rights to acquire such securities except for any voting securities
issued or purchased under any employee benefit plan of the Company or its
subsidiaries; or (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or (C) a plan of liquidation of the Company or an
agreement for the sale or liquidation of the Company is approved and completed;
or (D) the Board determines in its sole discretion that a Change in Control has
occurred, whether or not any event described above has occurred or is
contemplated.

 

7.CONFIDENTIALITY AND NON-SOLICITATION COVENANTS

 

7.1 Non-Competition. The Executive agrees that during the Term of this Agreement
prior to any termination of her employment hereunder and for a period of one
year following the date on which the Executive’s employment hereunder is
terminated, she will not directly or indirectly, without the prior written
consent of the Company, manage, operate, join, control, participate in, or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System), partner, or other equity
holder with, or as an officer, director or employee of, any other company whose
business strategy is directly competitive with that of the Company.

 

7.2 Confidentiality. The Executive hereby agrees that the Executive will not,
during the Term or at any time thereafter directly or indirectly disclose or
make available to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever with exception of requests from any courts
and/or regulatory governmental agencies, any Confidential Information (as
defined below). As to requests from such courts and/or regulatory governmental
agencies, the Executive agrees that, to the extent permissible by applicable
law, (a) the Executive will advise the Company sufficiently far in advance of
providing such Confidential Information as to permit the Company to defend the
confidentiality of such Confidential Information and (b) the Executive will
cooperate with the Company in defending the confidentiality of such Confidential
Information. The Executive agrees that, upon termination of her employment with
the Company, all Confidential Information in her possession that is in written
or other tangible form (together with all copies or duplicates thereof,
including computer files) shall be returned to the Company and shall not be
retained by the Executive or furnished to any third party, in any form except as
provided herein; provided, however, that the Executive shall not be obligated to
treat as confidential, or return to the Company copies of any Confidential
Information that (i) was publicly known at the time of disclosure to the
Executive, (ii) becomes publicly known or available thereafter other than by any
means in violation of this Agreement or any other duty owed to the Company by
the Executive, or (iii) is lawfully disclosed to the Executive by a third party.
As used in this Agreement the term “Confidential Information” means information
disclosed to the Executive or known by the Executive as a consequence of or
through her relationship with the Company, about the owners, employees, business
methods, public relations methods, organization, procedures, property
acquisition and development, or finances, including, without limitation,
information of or relating to the Company and its affiliates.

 

4
 



 

7.3 Non-Disparagement. During the Term of this Agreement and upon termination
for any or no reason, the Executive agrees that she shall not make any
disparaging remarks of any sort or otherwise communicate any disparaging
comments about the Company. During the Term of this Agreement and upon
termination for any or no reason, Company agrees that it shall not make any
disparaging remarks about Executive to any other person or entity. In accordance
with Company’s usual practice, the Company will confirm Executive’s dates of
employment and Executive’s job description upon request. Notwithstanding the
above, nothing in this provision shall prevent or prohibit any Party from
testifying in any legal proceeding, including at deposition, hearing or trial,
from cooperating in good faith in any governmental investigation or action, or
from making any report required by law, including as may be required under
applicable securities laws.

 

7.4 Non-Solicitation. For a period of one (1) year following the date on which
the Executive’s employment hereunder is terminated, the Executive shall not
directly or indirectly (A) solicit or induce any of the Company’s employees,
agents or independent contractors to end their relationship with the Company,
(B) recruit, hire or otherwise induce any such person to perform services for
the Executive, or any other person, firm or company, or (C) solicit or
intentionally interfere with the customer or client relationships of the
Company.

 

7.5 Return of Property. The Executive hereby acknowledges and agrees that all
Personal Property and equipment furnished to or prepared by the Executive in the
course of or incident to her employment, belongs to the Company and shall be
promptly returned to the Company upon termination of the Employment Period.
“Personal Property” includes, without limitation, all electronic devices of the
Company used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, pagers and tape recorders
and all books, manuals, records, reports, notes, contracts, lists, blueprints,
maps and other documents, or materials, or copies thereof (including computer
files), and all other proprietary information relating to the business of the
Company. Following termination, the Executive will not retain any written or
other tangible material containing any proprietary information of the Company.

 

7.6 Reasonableness of Restrictions. Each of sections 7.1, 7.2, 7.3, 7.4 and 7.5
set out above is acknowledged by Executive to be reasonable in duration, extent
and application and is the minimum protection necessary for the Company in
respect of its goodwill, Confidential Information, trade connections and
business. Each of the covenants and obligations on Executive’s part set out in
sections 7.1, 7.2, 7.3, 7.4 and 7.5 is deemed to be separate and severable and
enforceable by the Company accordingly. If any of the restrictions set out above
are held to be void but would be valid if part of the wording was deleted such
restriction shall apply with such deletion as may be necessary to make it valid
and effective.

 

5
 

 

8.INDEMNIFICATION

 

8.1 Indemnification. In the event that the Executive (a) was, is or may become a
party to any proceeding, including a proceeding brought by a shareholder in the
right of the Company or brought by or on behalf of shareholders of the Company,
by reason of the fact that she is or was a director or officer of the Company,
or (b) was or is serving at the request of the Company as a director, trustee,
partner or officer of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise, the Company agrees to hold harmless
and indemnify the Executive from and against any and all repayment obligations,
losses, liabilities, damages, costs, expenses (including actual attorneys’
fees), judgments, fines and amounts paid in settlement or otherwise reasonably
incurred by the Executive in connection with any claim or cause of action is
threatened, asserted or brought against the Executive pursuant to or arising
under this Agreement or performance of her duties hereunder, whether in whole or
in part (a “Claim”). The Company agrees to reimburse the Executive for such
reasonable out-of-pocket expenses actually incurred in connection with the
defense of a Claim.

 

8.2 Procedure for Indemnification. All requests for indemnification shall be
addressed pursuant to Article VI of the Company’s Bylaws.

 

8.3 Inapplicability of Indemnification. Indemnification under Section 8.1 shall
be unavailable in the event the Executive has engaged in willful misconduct or a
knowing violation of criminal law. The Executive acknowledges that the Company
has advised him that insofar as indemnification for liabilities arising under
the Securities Act of 1933 may be permitted to our directors, officers or
persons controlling us, in the opinion of the SEC such indemnification is
against public policy as expressed in the Securities Act of 1933 and is
therefore unenforceable as a matter of United States law.

 

9.GENERAL PROVISIONS

 

9.1 Injunctive Relief and Enforcement. The Executive acknowledges that the
remedies at law for any breach by him of the provisions of Section 7 hereof may
be inadequate and that, therefore, in the event of breach by the Executive of
the terms of Section 7 hereof, the Company shall be entitled to institute legal
proceedings to enforce the specific performance of this Agreement by the
Executive and to enjoin the Executive from any further violation of Section 7
hereof and to exercise such remedies cumulatively or in conjunction with all
other rights and remedies provided by law and not otherwise limited by this
Agreement.

 

9.2 Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when addressed as follows and (i) when personally
delivered, (ii) when transmitted by telecopy, electronic or digital transmission
with receipt confirmed, (iii) one day after delivery to an overnight air courier
guaranteeing next day delivery, or (iv) upon receipt if sent by certified or
registered mail. In each case notice shall be sent to:

 

  If to Executive: Ms. Tuo Pan         If to the Company: Sino-Global Shipping
America, Ltd.     1044 Northern Blvd, suite 305     Roslyn, New York 11576

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

6
 



 

9.3 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In addition, in the event any provision in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or over too great a geographical
area or by reason of being too extensive in any other respect, each such
agreement shall be interpreted to extend over the maximum period of time for
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

 

9.4 Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to its business and will inure to the
benefit and be binding upon any such successor.

 

9.5 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

9.6 Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

9.7 Choice of Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the Commonwealth of Virginia without
giving effect to the principles of conflict of laws thereof. By execution and
delivery of this Agreement, the parties agree and accept that any legal action
or proceeding brought with respect to this Agreement shall be brought in the
court of appropriate jurisdiction in and for the City of Richmond, Commonwealth
of Virginia, and the parties expressly waive any objection to personal
jurisdiction, venue or forum non conveniens.

 

9.8 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board.

 



9.9 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

 

7
 





 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year first above written.

 



  Company       Sino-Global Shipping America, Ltd.,   a Virginia corporation    
  By: /s/ Cao Lei     Cao Lei     Chief Executive Officer         Executive    
  By: /s/ Pan Tuo     Pan Tuo

 



 8 

